DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3, and 12, recite the limitation “MRI sequence controlling circuitry configured to execute a pulse sequence on a plurality of slices and to perform a data acquisition cycle multiple times on each of the plurality slices while varying a time interval; and
processing circuitry configured to generate an image by using data acquired by the MRI sequence controlling circuitry, wherein, in each data acquisition cycle, the MRI sequence controlling circuitry
(1) applies an inversion recovery pulse to a predetermined one of the plurality of slices,
(2) subsequently applies an inversion recovery pulse to another one of the plurality of slices, and
(3) subsequently performs a data acquisition on the predetermined one of the plurality of slices,
and the inversion recovery pulses invert longitudinal magnetization of a tissue between a positive value and a negative value, 
the time interval is a time interval from (a) when the data acquisition of one data acquisition cycle is finished to (b) when a next data acquisition cycle is started”. Examiner notes that while there is 

    PNG
    media_image1.png
    492
    619
    media_image1.png
    Greyscale

Annotated fig. 4

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “to perform a data acquisition cycle multiple times on each of the plurality of slices” and “wherein, in each data acquisition cycle, the MRI sequence controlling circuitry (1) applies an inversion recovery pulse to a predetermined one of the plurality of slices, (2) subsequently applies an inversion recovery pulse to another one of the plurality of slices, and (3) subsequently performs a data acquisition on the predetermined one of the plurality of slices”. It is unclear if the predetermined one of the plurality of slices is the same as the slice that the data acquisition cycle is being performed on. It is further unclear if each of the inversion recovery pulses and acquisitions are included in one data acquisition cycle and therefore the time interval from one cycle to a next cycle is a wait time between repetitions of a data acquisition cycle or if the data acquisition cycle is a time interval since application of an inversion recovery pulse applied to one slice and its corresponding data acquisition. For example, the way the claim is written it appears the data acquisition cycle for each slice would include an inversion recovery pulse applied to the slice and a data acquisition performed on the slice, however, the data acquisition cycle is recited to include the inversion recovery pulse applied to a different slice. For examination purposes, it has been interpreted that a data acquisition cycle includes all of the slices and the varying time interval is a time between repetitions.

Claim 13 recites the limitation “a plurality of acquisitions while varying a TE (Echo Time) period” in line 2-3. It is unclear if this is the same plurality of acquisitions from the data acquisitions cycles in claim 1 or a new plurality of acquisitions. For examination purposes, it has been interpreted to mean either.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 6850793 B1), hereinafter Miyazaki in view of Kimura (US 20110199082 A1) and Setsompop et al. (US 20150346300 A1), hereinafter Setsompop.
Note: Rejections below are a best attempt to address the claimed subject matter in view of the various 35 U.S.C. 112 issues above.  
Regarding claims 1, 3, and 12,
Miyazaki teaches a magnetic resonance imaging (MRI) apparatus comprising:
MRI sequence controlling circuitry (at least fig. 1 (5)) configured to execute a pulse sequence on a plurality of slices (at least fig. 12 and corresponding disclosure) and to perform a data acquisition cycle multiple times on each of the plurality slices (Col. 22 lines 4-5 which discloses the processing methods are repeatedly executed for the plurality of slices); and
processing circuitry configured to generate an image by using data acquired by the MRI sequence controlling circuitry, wherein, in each data acquisition cycle, the MRI sequence controlling circuitry
(1) applies an inversion recovery pulse (at least fig. 12 (Inv 1) and corresponding disclosure) to a predetermined one of the plurality of slices (at least fig. 12 (slice 1) and corresponding disclosure),
(2) subsequently applies an inversion recovery pulse (at least fig. 12 (Inv 2) and corresponding disclosure) to another one of the plurality of slices (at least fig. 12 (slice 2) and corresponding disclosure), and
(3) subsequently performs a data acquisition (at least fig. 12 (Img 1) and corresponding disclosure) on the predetermined one of the plurality of slices (slice 1),
and the inversion recovery pulses invert longitudinal magnetization of a tissue between a positive value and a negative value, 
the sequence controlling circuitry exercises control so that time intervals between the inversion recovery pulses are constant (at least fig. 12 (ta))

Miyazaki teaches a data acquisition cycle including an application of an inversion recovery pulse to each of the plurality of slices time interval since application of an inversion recovery pulse (at least fig. 12 (Inv1-Inv7) to each of the plurality of slices (1-7) until the data acquisition on each of the plurality of 

Setsompop, in a similar field of endeavor involving MRI sequence control, teaches varying a time interval from when the data acquisition of one data acquisition cycle is finished to when a next data acquisition cycle is started ([0088] which discloses variable parameters include an amount of time between sequence blocks. Examiner notes a sequence block has been interpreted as data acquisition cycle)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyazaki to include varying the time interval as taught by Setsompop in order to enhance parameter mapping for T1 and T2 maps.
	
The system of Miyazaki, as modified, would further include the apparatus of claim 3 and the method of claim 12. 
Examiner notes Setsompop further teaches generating a T1 map by using data acquired by the data acquisitions.

Regarding claim 2,
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki further teaches wherein the sequence controlling circuitry is configured to apply dummy pulses (at least fig. 12 inv5 and inv6. In its broadest reasonable interpretation, pulses for slice 5 and 6 have been interpreted to mean dummy pulses) when data acquisition is not performed on any of the plurality of slices and during a time period between (a) an application time at which an inversion recovery pulse (inv4)  is applied to a 

Regarding claim 6,
Miyazaki teaches the elements of claim 1, Miyazaki further teaches wherein the processing circuitry receives an input of a first TI value (Col. 19 lines 48-54 which disclose parameters (e.g. TI) are input into the input unit) and an input of a time interval between the inversion recovery pulses (at least fig. 26 (103). Examiner notes that in receiving input of TR, the time interval between inversion recovery pulses are calculated and set according to Col. 22 lines 51-64 which discloses ta is set to the longest possible time),
And the sequence controlling circuitry applies the inversion recovery pulses with timing calculated on a basis of information received by the processing circuitry (at least fig. 12b (ta) and column 22 lines 51-64 which discloses the inversion pulses applied to adjoining slices are set to the longest possible times. Examiner notes that this information would be calculated based on the input of TR)

Regarding claim 13,
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki, as currently modified, fails to explicitly teach wherein the MRI sequence controlling circuitry further performs a plurality of acquisitions while varying a TE (Echo time) period.
Setsompop further teaches performing a plurality of acquisitions while varying a TE (echo time) period ([0095]-[0096] which discloses a series of sequence blocks which include one or more acquisitions. One member of the series differs from another member of the series in at least m sequence block parameters (e.g. echo time)).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Setsompop as applied to claim 1 above, and further in view of Kimura (US 20110199082 A1).
Regarding claim 4,
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki, as modified, fails to explicitly teach by performing the data acquisition multiple times, the sequence controlling circuitry acquires a plurality of pieces of data TI (inversion time) periods of which are different from one another.
Kimura, in a similar field of endeavor involving MRI sequence control, teaches performing a data acquisition cycle multiple times to acquire a plurality of pieces of TI (inversion time) periods of which are different from one another ([0099] which discloses repetitively performing the imaging while change the TI in the order of TI1, TI2, TI3,...Tin) and TI1-Tin are different from one another)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Miyazaki to include acquiring a plurality of TI periods as taught by Kimura in order to suppress fat signals with high accuracy ([0129]), thus enhancing the image quality.

Claims 5 and 8 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki and Setsompop as applied to claim 1 above, and further in view of Kimura (US 20160202338 A1), hereinafter Kimura 2016.
Regarding claim 5, 

Kimura 2016, in a similar field of endeavor involving MRI sequence control, teaches wherein the processing circuitry receives an input of a first TI value and an input of a second TI value (at least fig. 16), and the sequence controlling circuitry applies the inversion recovery pulse at application times calculated on a basis of information received by the processing circuitry (at least fig. 16 which illustrates an input of the TR value (repetition time of the inversion recovery pulses) and [0045] which discloses the processing circuitry 40 causes the sequence controller 34 to perform a scan based on the inputted imaging conditions . It has been interpreted that the input of the TR values would apply the inversion recovery pulse at specified times). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have modified the apparatus of Miyazaki, as currently modified, to include input of a first TI value and input of a second TI value and applied the inversion recovery pulses at application times calculated on a basis of information received in order to set imaging conditions (Kimura 2016[0053]) and to allow setting an inversion time for a second repetition time.

Regarding claim 8, 
Miyazaki, as modified, teaches the elements of claim 1 as previously stated, however, Miyazaki as currently modified fails to explicitly teach wherein the sequence controlling circuitry further performs a plurality of acquisitions while varying a b-value.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have modified the apparatus of Miyazaki, as currently modified, to include the sequence controlling circuitry that performs a plurality of acquisitions while varying the TE as taught by Kimura 2016 so that the combination pattern of a b-value and an effective echo time TE is different between pulse sequences ([0057]).

Regarding claim 9, 
Miyazaki, as modified, teaches the elements of claim 1 as previously stated, however, Miyazaki, as modified, fails to explicitly teach wherein the sequence controlling circuitry performs the acquisitions on the plurality of slices, the acquisitions including at least one acquisition that involves an application of the inversion recovery pulse and at least one acquisition that does not involve an application of the inversion recovery pulse. 
Kimura 2016, in a similar field of endeavor involving MRI sequence control, teaches wherein a sequence controlling circuitry  (at least fig. 2 (34)) performs the acquisitions on the plurality of slices (at least fig. 14 which illustrates 4 different pulse sequences which has been construed to mean sequences of multiple slices) the acquisitions including at least one acquisition that involves an application of the inversion recovery pulse (at least fig. 14 fifth pulse sequence data acquisition) and at least one acquisition that does not involve an application of the inversion recovery pulse (at least fig. 14 third pulse sequence data acquisition).


Regarding claim 10, 
Miyazaki, as modified, teaches the elements of claim 1 as previously stated. Miyazaki, as modified, fails to explicitly teach wherein the processing circuitry generates a T2 map on a basis of the data acquired by the sequence controlling circuitry.
Kimura 2016, in a similar field of endeavor involving MRI sequence control, teaches wherein a processing circuitry (at least fig. 2 (40)) generates a T2 map (at least fig. 2 (406)) on a basis of the data acquired by a sequence controlling circuitry (at least fig. 2 (34)).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to have modified the teachings of Miyazaki, as currently modified, to include the T2 map generation as taught by Kimura 2016 in order to generate a map in which a pixel value of each pixel is the value of the transverse relaxation time T2 (based on the effective echo times and signal intensity) computed for the pixel of the same position in a diffusion-weighted image ([0060]). 

Regarding claim 11, 
Miyazaki, as modified, teaches the elements of claim 8 as previously stated. Kimura 2016 further teaches wherein a processing circuitry (at least fig. 2 (40)) generates an Apparent Diffusion Coefficient (ADC) map (at least fig. 2 (405)) on a basis of the data acquired by the sequence controlling circuitry (at least fig. 2 (34)).
.

Response to Arguments
Regarding 112 issues,
New 35 U.S.C. 112(a) rejection necessitated by amendment.
	
	Regarding 102 and 103 issues,
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new rejection necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793